
	

113 HR 4752 IH: To amend the Communications Act of 1934 to limit the authority of the Federal Communications Commission over providers of broadband Internet access service.
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4752
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to limit the authority of the Federal Communications
			 Commission over providers of broadband Internet access service.
	
	
		1.FindingsCongress finds the following:
			(1)The Internet is a powerful engine for economic growth that has remained open, free, and accessible
			 without government regulation since its entrance into the public sphere.
			(2)Title II of the Communications Act of 1934 was designed for the monopoly telephone system in 1934
			 and has its origins in 19th century shipping regulations.
			(3)Imposing the obligations and requirements of title II of such Act on broadband Internet access
			 service would severely harm broadband investment and create myriad
			 negative unintended consequences.
			(4)The Federal Communications Commission has consistently taken actions that classify broadband
			 Internet access service, even in different forms, as an information
			 service. Such actions include the following:
				(A)In 1998, Chairman Bill Kennard issued a Report to Congress finding that Internet access is an
			 information service with a telecommunications component.
				(B)In 2002, the Commission issued a Declaratory Ruling (17 FCC Rcd 4798) classifying cable modem
			 broadband Internet access service as an information service. In the 2005
			 case of National Cable & Telecommunications Association v. Brand X Internet Services (545 U.S. 967), the Supreme Court of
			 the United States affirmed this determination that such service is not a
			 common carrier service and is appropriately classified as an information
			 service.
				(C)In 2005, the Commission issued a Report and Order (20 FCC Rcd 14853) affirming the classification
			 of wireline broadband Internet access service as an information service.
				(D)In 2007, the Commission issued a Declaratory Ruling (22 FCC Rcd 5901) affirming the classification
			 of wireless broadband Internet access service as an information service.
				(5)These Commission rulings unleashed tens of billions of dollars of investment in the Nation’s
			 broadband networks, investment that would not have been made if broadband
			 services were subject to common carrier requirements.
			2.Limitation on authority of FCC
			(a)In generalSection 3 of the Communications Act of 1934 (47 U.S.C. 153) is amended as follows:
				(1)Common carrierParagraph (11) is amended by adding at the end the following: Such term does not include a provider of an information service or of advanced telecommunications
			 capability (as defined in section 706 of the Telecommunications Act of
			 1996 (47 U.S.C. 1302)) when engaged in the provision of such service or
			 capability..
				(2)Information serviceParagraph (24) is amended to read as follows:
					
						(24)Information serviceThe term information service means the offering of a capability for generating, acquiring, storing, transforming, processing,
			 retrieving, utilizing, or making available information via
			 telecommunications, and includes electronic publishing, but does not
			 include—
							(A)a telecommunications service; or
							(B)any use of any such capability for the management, control, or operation of a telecommunications
			 system or the management of a telecommunications service.Such term includes broadband Internet access service. A provider of an information service may not
			 be treated as a telecommunications carrier under this Act when engaged in
			 the provision of an information service, and may not be required to offer
			 such service or any component of such service as a telecommunications
			 service..
				(3)Telecommunications carrierParagraph (51) is amended by adding at the end the following: Such term does not include a provider of an information service or of advanced telecommunications
			 capability (as defined in section 706 of the Telecommunications Act of
			 1996 (47 U.S.C. 1302)) when engaged in the provision of such service or
			 capability..
				(4)Telecommunications serviceParagraph (53) is amended by adding at the end the following: Such term does not include any service that is an information service, any component of an
			 information service, or advanced telecommunications capability (as defined
			 in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302))..
				(b)Broadband Internet access service definedSection 3 of the Communications Act of 1934 is further amended—
				(1)by redesignating paragraphs (6) through (59) as paragraphs (7) through (60), respectively; and
				(2)by inserting after paragraph (5) the following:
					
						(6)Broadband Internet access serviceThe term broadband Internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data
			 to and receive data from all or substantially all Internet endpoints,
			 including any capabilities that are incidental to and enable the operation
			 of the communications service, but excluding dial-up Internet access
			 service. Broadband Internet access service is an information service, and
			 includes a service utilizing advanced telecommunications capability (as
			 defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C.
			 1302))..
				
